 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”), by and among REGENCY YAMUNA ENERGY
LIMITED, an India corporation (the “Company”), MR. ARUN SHARMA (the “Promoter”),
each of the remaining stockholders of the Company (each and collectively with
the Promoter, the “Selling Stockholder” or the “Selling Stockholders”), PAN ASIA
INFRATECH CORP., a Nevada corporation (the “Buyer”), and Philip Magri, Esq. (the
“Escrow Agent”).

 



WHEREAS, Buyer has entered into that certain Stock Purchase Agreement (the
“Purchase Agreement”) with the Company, the Promoter and the remaining Selling
Stockholder of the Company pursuant to which the Buyer wishes to invest an
aggregate of Rs. 38.75 Cr. in the Company to enable the Company to restructure
certain outstanding indebtedness, to fund the completion of the Project, and to
purchase 100% of the outstanding equity of the Company, subject to the terms and
conditions set forth in the Purchase Agreement;

 

WHEREAS, the Purchase Agreement provides that the Purchase Price shall be
deposited by the Buyer into escrow to be held and distributed by the Escrow
Agent in accordance with the terms of the Purchase Agreement; and

 

WHEREAS, the Purchase Agreement also provides that the Shares shall be deposited
by the Company, Promoter and Selling Stockholders into escrow to be held and
distributed by the Escrow Agent in accordance with the terms of the Purchase
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
parties’ obligations under the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1. Defined Terms. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Purchase Agreement.

 

Escrow AgreementPage 1

 

 

2. Escrow Deposit.

 

(a) The Buyer has deposited and will continue to deposit funds (the “Escrow
Funds”), by wire transfer of immediately available funds, with the Escrow Agent
pursuant to Section 2.02 of the Purchase Agreement and the instructions attached
hereto as Appendix A. The Escrow Agent shall hold the Escrow Funds in the
attorney escrow bank account noted on Appendix A, in the name of The Magri Law
Firm, PLLC, as Escrow Agent for Company and Buyer (the “Escrow Account”),
subject to the terms and conditions of this Agreement. The Escrow Funds shall be
held as a trust fund and shall not be subject to any lien, attachment, trustee
process or any other judicial process of any creditor of any party hereto. The
Escrow Agent shall not distribute or release the Escrow Funds except in
accordance with the express terms and conditions of this Agreement and the
Purchase Agreement.

 

(b) Prior to each Closing, and as a condition precedent to consummating the
respective Closing under the Purchase Agreement, the Company, Promoter and/or
Selling Stockholders, as the case may be, will place into escrow with the Escrow
Agent certificate(s) evidencing the amount of Shares being purchased by Buyer in
the Closing, properly endorsed to permit the transfer thereof to the Buyer, free
of any and all Encumbrances (the “Escrow Shares”). The Escrow Shares shall be
held as a trust fund and shall not be subject to any lien, attachment, trustee
process or any other judicial process of any creditor of any party hereto. The
Escrow Agent shall not distribute or release the Escrow Shares except in
accordance with the express terms and conditions of this Agreement and the
Purchase Agreement.

 

3. Investment of Escrow Funds. The Escrow Agent shall not invest the Escrow
Funds.

 

4. Release of Escrow Funds and Escrow Shares. The Escrow Funds held pursuant to
this Agreement are intended to provide a non-exclusive source of funds for the
payment of any amounts which may become payable under the Purchase Agreement.
The Escrow Funds shall only be distributed and released as follows:

 

(a) Purchase Price. Upon the Escrow Agent’s receipt of a written instruction and
distribution form signed by the Buyer and Company stating that the parties are
ready to consummate a Closing pursuant to the Purchase Agreement and specifying
amount to paid by Buyer to the Company, Promoter and/or any Selling Stockholder,
as the case may be, pursuant to the Purchase Agreement, the Escrow Agent shall
promptly, and in any event within two (2) Business Days of its receipt of that
instruction, release, by wire transfer to an account or accounts designated by
Buyer, an amount of Escrow Funds from the Escrow Account equal to the amount and
currency specified in such instruction and send by certified mail, the
appropriate Escrow Shares to the address(es) provided by the Buyer to the Escrow
Agent. Notwithstanding anything contained herein to the contrary, the Escrow
Agent shall not be liable for any fluctuations or variances in the exchange
rates between the United States Dollar and the Indian Rupee (or other currency)
between the date the written instructions are received by the Escrow Agent from
the Company and the date the Escrow Agent distributes the Escrow Funds to any of
the parties pursuant to the written instructions.

 

Escrow AgreementPage 2

 

 

(b) Distributions Deemed Adjustments to Purchase Price. All distributions of the
Escrow Funds to Buyer pursuant to this Agreement shall be deemed to be
adjustments to the Purchase Price pursuant to the terms of the Purchase
Agreement.

 

(c) Court Order. Notwithstanding any other provision in this Agreement to the
contrary, the Escrow Agent shall disburse the Escrow Funds and/or Escrow Shares
(or any portion thereof) in accordance with a notice from either Buyer or
Company of a final and non-appealable order from a court of competent
jurisdiction, along with a copy of the order, pursuant to which such court has
determined whether and to what extent Buyer or Company are entitled to the
Escrow Funds (or any portion thereof).

 

5. Inspection Rights and Account Statements. The parties shall have the right to
inspect and obtain copies of the records of the Escrow Agent pertaining to this
Agreement and to receive monthly reports of the status of the Escrow Account.

 

6. Termination. This Agreement shall terminate when the entire Escrow Account
and all of the Escrow Shares have been distributed in accordance with Section 4
of this Agreement.

 

7. Conditions to Escrow. The Escrow Agent agrees to hold the Escrow Funds in the
Escrow Account and to perform in accordance with the terms and provisions of
this Agreement. The parties agree that the Escrow Agent does not assume any
responsibility for the failure of the parties to perform in accordance with the
Purchase Agreement or this Agreement. The acceptance by the Escrow Agent of its
responsibilities hereunder is subject to the following terms and conditions,
which the parties hereto agree shall govern and control with respect to the
Escrow Agent’s rights, duties, liabilities and immunities:

 

(a) The Escrow Agent shall have only those duties as are specifically provided
herein, which shall be deemed purely ministerial in nature, and shall under no
circumstance be deemed a fiduciary for any of the other parties to this
Agreement. The Escrow Agent shall not be required to take any action hereunder
involving any expense unless the payment of such expense is made or provided for
in a manner reasonably satisfactory to it.

 

(b) The Escrow Agent shall be protected in acting upon any written notice,
consent, receipt or other paper or document furnished to it, not only as to its
due execution and validity and effectiveness of its provisions, but also as to
the truth and accuracy of any information therein contained, which the Escrow
Agent in good faith believes to be genuine and what it purports to be. Should it
be necessary for the Escrow Agent to act upon any instructions, directions,
documents or instruments issued or signed by or on behalf of any corporation,
fiduciary or individual acting on behalf of another party hereto, which the
Escrow Agent in good faith believes to be genuine, it shall not be necessary for
the Escrow Agent to inquire into such corporation’s, fiduciary’s or individual’s
authority.

 

Escrow AgreementPage 3

 

 

(c) The Escrow Agent shall not be liable for any error of judgment or for any
act done or step taken or omitted by it in good faith, or for anything which it
may do or refrain from doing in connection herewith, except for its own gross
negligence or willful misconduct.

 

(d) The Escrow Agent may consult with, and obtain advice from, legal counsel in
the event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the opinion and instructions of such
counsel. The parties hereto jointly and severally agree to pay the reasonable
and documented costs of such counsel’s services.

 

(e) The Escrow Agent shall neither be responsible for, nor chargeable with
knowledge of, the terms and conditions of any other agreement, instrument or
document between the other parties hereto, including, without limitation, the
Purchase Agreement. This Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Agreement or any other agreement,
instrument or document.

 

(f) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from Buyer or
Company which, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing jointly by Buyer and Company or by a final and
non-appealable order of a court of competent jurisdiction. The Escrow Agent
shall have the option, after ten (10) days’ notice to Buyer and Company of its
intention to do so, to file an action in interpleader requiring Buyer and
Company to answer and litigate any claims and rights among themselves.

 

(g) Any corporation or association into which the Escrow Agent may be converted
or merged, or with which it may be consolidated, or to which it may sell or
transfer its escrow business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which it is a party, shall be and become
the successor escrow agent hereunder and vested with all of the title to the
whole property or trust estate and all of the trusts, powers, immunities,
privileges, protections and all other matters as was its predecessor, without
the execution or filing of any instrument or any further act, deed or conveyance
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

 

Escrow AgreementPage 4

 

 

8. Resignation and Removal of Escrow Agent.

 

(a) The Escrow Agent reserves the right to resign at any time by giving twenty
(20) days written notice of resignation, specifying the effective date thereof.
On the effective date of such resignation, the Escrow Agent shall deliver this
Agreement together with the Escrow Funds (including any Escrow Income earned
thereon) and any and all related instruments or documents to any successor
escrow agent agreeable to Buyer and Company. If a successor escrow agent has not
been appointed and has not accepted such appointment prior to the expiration of
twenty (20) days following the date of the notice of such resignation, the
Escrow Agent may, but shall not be obligated to, apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent. Any such resulting
appointing shall be binding upon all of the parties to this Agreement.
Notwithstanding anything to the contrary in the foregoing, the Escrow Agent or
any successor escrow agent shall continue to act as Escrow Agent until a
successor is appointed and qualified to act as Escrow Agent.

 

(b) The Escrow Agent may be removed (with or without cause) and a new escrow
agent may be appointed upon mutual agreement of Buyer and Company. In such
event, Buyer and Company shall deliver joint written notice to the Escrow Agent
of such removal together with joint written instructions authorizing delivery of
this Agreement together with the Escrow Funds (including any Escrow Income
earned thereon) and any and all related instruments or documents to a successor
escrow agent.

 

(c) Upon delivery of the Escrow Funds to a successor escrow agent in accordance
with this Section 8, the Escrow Agent shall thereafter be discharged from any
further obligations hereunder. All power, authority, duties and obligations of
the Escrow Agent shall apply to any successor escrow agent.

 

9. Indemnification of Escrow Agent. The parties shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against any liability,
loss, damage or expense (including, without limitation, reasonable and
documented attorneys’ fees) that the Escrow Agent may incur in connection with
this Agreement and its performance hereunder or in connection herewith, except
to the extent such liability, loss, damage or expense arises from its willful
misconduct or gross negligence. The indemnification provided for under this
Section 9 shall survive the termination of this Agreement and the resignation or
removal of the Escrow Agent.

 

10. Taxes. Each of the parties agree that, for purposes of federal and other
taxes based on income, Buyer shall be treated as the owner of the Escrow Funds
and that Buyer shall report the income, if any, that is earned on, or derived
from, the Escrow Funds as its income, in the taxable year or years in which such
income is properly includible and pay any taxes attributable thereto.

 

11. Business Days. If any date on which the Escrow Agent is required to make a
delivery pursuant to the provisions hereof is not a day on which the Escrow
Agent is open for business, then the Escrow Agent shall make such investment or
delivery on the next succeeding Business Day.

 

Escrow AgreementPage 5

 

 

12. Force Majeure. None of the parties shall be liable or responsible to the
other parties, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement
or Ancillary Document, when and to the extent such failure or delay is caused
by: (a) natural calamities and other acts of God; (b) flood, fire or explosion;
(c) war, terrorism, invasion, riot or other civil unrest; (d) embargoes or
blockades in effect on or after the date of this Agreement; (e) national or
regional emergency;(f) strikes, lock-outs, labor stoppages or slowdowns or other
industrial disturbances;(g) any passage of law or governmental order, rule,
regulation or direction, or any action taken by a governmental or public
authority, including imposing an embargo, export or import restriction, quota or
other restriction or prohibition; (h) national or regional shortage of adequate
power or telecommunications or transportation facilities; (i) any effects of the
“shutdown” of the U.S. government as a result of any impasse in the United
States Congress over the budget or federal debt ceiling, including delays or
failures to act by any Governmental Authority or (j) any disruption in the
banking systems or financial markets in the United States or India (each of the
foregoing, a “Force Majeure Event”), in each case provided that (A) such event
is outside the reasonable control of the affected party; (B) the affected party
provides prompt notice to the other party, stating the period of time the
occurrence is expected to continue; and (C) the affected party uses diligent
efforts to end the failure or delay and minimize the effects of such Force
Majeure Event.

 

13. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the [third] day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 13). Notwithstanding the above, in the
case of communications delivered to the Escrow Agent whereby the Escrow Agent
must act based on a specified number of days upon its receipt of such
communication, if applicable, such communications shall be deemed to have been
given on the date received by an officer of the Escrow Agent or any employee of
the Escrow Agent who reports directly to any such officer at the
above-referenced office.

 

Escrow AgreementPage 6

 

 

If to Company and/or Selling Stockholders:         Regency Yamuna Energy Limited
    Regency Complex, River View Road     Shamsherpur, Paonta Sahib-173 025 (HP)
          Telephone: +91-1704-223431, 224431     Facsimile: +91-1704-222645    
E-mail: aphregency@yahoo.co.in     Attention: Sh.Arun Sharma       If to
Promoter:         Mr. Arun Sharma     Regency Complex     River View Road    
Shamsherpur, Paonta Sahib-173 025 (HP).           Telephone: +91-1704-223778    
Facsimile: +91-1704-222645     E-mail: arunsharma5000@rediffmail.com       with
a copy to:   Sh. Amitabh Sharma (skihimalayas@gmail.com,     Mobile :
+91-98160-55555)       If to Buyer:   Pan Asia Infratech, Corp.     c/o Pan
Global, Corp.     123 W. Nye Lane, Suite 455     Carson City, Nevada 89706    
Attention of: Bharat Vasandani     Telephone: (888) 983-1623           If to
Escrow Agent:    The Magri Law Firm, PLLC     2642 NE 9th Avenue     Fort
Lauderdale, FL 33334     USA     Direct: (954) 303-8027     T: (646) 502-5900  
  F: (646) 836-9200     pmagri@magrilaw.com     www.magrilaw.com     Attention:
Philip Magri, Esq.

 

Escrow AgreementPage 7

 

 

14. Entire Agreement. This Agreement, together with the Purchase Agreement and
related exhibits and schedules, constitutes the sole and entire agreement of the
parties to this Agreement with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. Notwithstanding the
foregoing, in the event of any inconsistency between the statements in the body
of this Agreement and those of the Purchase Agreement, (i) with respect to any
inconsistency as between Buyer and Company, the statements in the body of the
Purchase Agreement shall control; and (ii) with respect to any inconsistency as
between the Escrow Agent, on the one hand, and either Buyer or Company or both,
on the other hand, the statements in the body of this Agreement shall control.

 

15. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

16. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

17. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

18. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

19. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Escrow AgreementPage 8

 

 

20. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Florida
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction). Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of Florida in each case located in the
city of Fort Lauderdale and County of Broward, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

21. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 21.

 

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

23. Effective Date. This Agreement shall be effective as of the date the last
party to this Agreement has executed the signature page hereto, unless otherwise
amended or waived by the unanimous written consent by the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

Escrow AgreementPage 9

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written adjacent to their signatures.

 

Company: REGENCY YAMUNA ENERGY LIMITED         By /s/ Arun Sharma   Name: Arun
Sharma   Title: Director         Date: October 18, 2013       Buyer: PAN ASIA
INFRATECH CORP.         By /s/ Bharat Vasandani   Name: Bharat Vasandani  
Title: Chairman, Chief Executive Officer, President,
Secretary and Treasurer         Date: October 28, 2013       Escrow Agent:   /s/
Philip Magri     Philip Magri, Esq.     The Magri Law Firm, PLLC           Date:
October 28, 2013

 

SELLING STOCKHOLDER:   SIGNATURE:   DATE:            Arun Sharma (the
“Promoter”)   /s/ Arun Sharma   October 18, 2013            Amitabh Sharma   /s/
Amitabh Sharma   October 18, 2013            Sunita Sharma   /s/ Sunita Sharma  
October 18, 2013            Abhay Sharma   /s/ Abhay Sharma   October 18, 2013  
         A.Power Himalayas Ltd By: /s/ Arun Sharma   October 18, 2013   Title:
Director                Charu Finvest Consultant Ltd By: /s/ Arun Sharma  
October 18, 2013   Title: Director                Regency Aquaelectro & Motel -
Resorts Ltd. By: /s/ Arun Sharma   October 18, 2013   Title: Director          
     Spoxy Vyapaar Pvt. Ltd. By: /s/ Tarun Sharma   October 18, 2013   Title:
Director                Sunrays Agencies Pvt. Ltd. By: /s/ Arun Sharma   October
18, 2013   Title: Director                Indu Jindal   /s/ Indu Jindal  
October 18, 2013            Pavaljeet Singh Ruppal   /s/ Pavaljeet Singh Ruppal
  October 18, 2013            Pradeep Kaur   /s/ Pradeep Kaur   October 18, 2013
           Himanshu Leasefin Co. Pvt. Ltd. By:

/s/ Sanjay Jindal



  October 18, 2013   Title: Director                Sanjay Kumar Jindal   /s/
Sanjay Kumar Jindal   October 18, 2013

 









Escrow AgreementPage 10

 

